Citation Nr: 0426920	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for disability 
manifested by dizzy spells and headaches.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for respiratory 
disability, residuals of upper respiratory infections. 

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(RO), which denied the benefits sought on appeal.   

In a March 1997 RO rating decision, the RO denied service 
connection for a psychiatric disability.  The veteran 
perfected an appeal as to that denial, and subsequently in an 
April 2002 decision, the Board denied the appeal.  The 
veteran then appealed the April 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a December 2002 order, the Court granted a December 2002 
joint motion from the parties to vacate and remand the April 
2002 Board decision for compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) that redefined VA's duty to assist the veteran in 
the development of a claim.  

In August 2003, the Board remanded the case to the RO for 
action consistent with the December 2002 Court order.

In a January 2004 rating decision, the RO denied service 
connection for vision disorder, and respiratory disorder, 
residuals of upper respiratory infections.  The RO indicated 
that the respiratory disorder claim had previously been 
denied and was considered reopened by the January 2004 rating 
decision.  The RO also denied service connection for 
disability manifested by dizzy spells and headaches, on the 
basis that new and material evidence had not been presented 
to reopen the claim.  The veteran perfected an appeal as to 
these three claims.  

In the January 2004 rating decision the RO reopened and then 
denied on the merits the claim for service connection for a 
respiratory disorder, residuals of upper respiratory 
infections.  However, previously, the Board had denied that 
claim in a June 1994 decision, which was affirmed by the 
Court in an August 1996 decision.  As this represents a final 
decision on that issue, regardless of the determination 
reached by the RO in the January 2004 rating decision, the 
Board must find that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Therefore, the Board 
has characterized the issue accordingly.

The issues with respect to the veteran's application to 
reopen claims based on new and material evidence are 
adjudicated here below.  The issues of entitlement to service 
connection for (1) disability manifested by dizzy spells and 
headaches, (2) respiratory disability, residuals of upper 
respiratory infections, (3) schizophrenia, and (4) a vision 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in June 1994, the Board denied the 
veteran's claim of entitlement to service connection for a 
disorder manifested by dizzy spells and headaches.

2.  The evidence submitted since the June 1994 Board decision 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the claim for 
service connection for a respiratory disability.

3.  In a decision dated in June 1994, the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of upper respiratory infections.

4.  The evidence submitted since the June 1994 Board decision 
is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim; and 
the additional evidence does raise a reasonable possibility 
of substantiating the claim for service connection for a 
disorder manifested by dizzy spells and headaches.


CONCLUSIONS OF LAW

1.  The Board's June 1994 decision that denied service 
connection for a disorder manifested by dizzy spells and 
headaches is final.  38 U.S.C.A. § 7103 (West Supp. 1993); 38 
C.F.R. § 20.1100 (1993).

2.  Evidence received since the June 1994 Board decision is 
new and material; the claim of entitlement to service 
connection for a disorder manifested by dizzy spells and 
headaches is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  The Board's June 1994 decision that denied service 
connection for respiratory disability, residuals of upper 
respiratory infections is final.  38 U.S.C.A. § 7103 (West 
Supp. 1993); 38 C.F.R. § 20.1100 (1993).

4.  Evidence received since the June 1994 Board decision is 
new and material; the claim of entitlement to service 
connection for respiratory disability, residuals of upper 
respiratory infections, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material evidence were amended effective 
August 29, 2001.  These amendments are effective only as to 
claims received on or after August 29, 2001, and are 
applicable to the headaches and dizziness claim but not the 
respiratory claim.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because this decision effects a grant-reopening of 
these claims-of the benefit sought on appeal, appellate 
review may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

II. Application to Reopen Claims Based on New and Material 
Evidence

The record shows that in a June 1994 decision by the Board, 
which was affirmed by the Court in an August 1996 decision, 
the Board denied service connection for a disorder manifested 
by dizzy spells and headaches; and for residuals of upper 
respiratory infections.  The Board denied service connection 
for the claimed disorder manifested by dizzy spells and 
headaches, on the basis that there was no clinical evidence 
of such current disorder.  The Board denied service 
connection for the claimed residuals of upper respiratory 
infections on the basis that any respiratory symptoms during 
service were acute and resolved, and were unrelated to any 
current chronic disorder.

In January and November 2001, the veteran applied to reopen 
his claims regarding respiratory and headache/dizziness 
disorders, respectively.  In January 2004, the RO denied the 
claims as discussed in the introduction above.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  For applications to 
reopen filed before August 29, 2001, the definition of new 
and material evidence is as follows:

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

For applications received on or after August 29, 2001: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers; and material evidence 
means existing evidence that, by itself 
or when considered with previous evidence 
of record, relates to an unestablished 
fact necessary to substantiate the claim.  
New and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 
38 C.F.R. § 3.156 (2003).

The most recent and final VA denial of these claims was the 
Board's decision dated in June 1994.  Therefore, the Board 
must determine if new and material evidence has been 
submitted since the Board's June 1994 decision.  See 38 
U.S.C.A. § 5108. When determining whether the evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The adjudication may 
then proceed to the merits of the claim on the basis of all 
of the evidence of record, but only after ensuring that the 
duty to assist has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

As previously indicated, the veteran's claims for service 
connection for a disorder manifested by dizzy spells and 
headaches, and for residuals of upper respiratory infections, 
were previously considered and denied by the Board in a June 
1994 decision.  This denial was premised on the lack of any 
clinical evidence that there was any current disorder 
manifested by dizzy spells and headaches, and a lack of 
evidence to link any chronic respiratory disorder to service.

Evidence submitted subsequent to the June 1994 Board decision 
includes service medical and service personnel records; the 
transcript of a March 1998 Travel Board hearing; Social 
Security Administration documents; and VA and private medial 
records dated from 1987 to 2003.

The additional records and documents are for the most part 
evidence which was not previously submitted.  And with 
respect to both claimed disabilities, (1) disability 
manifested by dizzy spells and headaches, and (2) respiratory 
disability, residuals of upper respiratory infections, the 
records received since the June 1994 Board decision include 
evidence which is new and material for the following reasons.  

As explained above, material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156 (2003).

Disability Manifested by Dizzy Spells and Headaches

With respect to the claimed disability manifested by dizzy 
spells and headaches, the additional records include the 
following evidence which is both new and material.  

In an October 2001 statement from H. James Herring, MD, he 
stated that the veteran was seen for longstanding transient 
metamorphopsia involving both eyes, which was sometimes 
associated with headaches.  Metamorphopsia is a "disturbance 
of vision in which objects are seen as distorted in shape."  
Dorland's Illustrated Medical Dictionary 944 (25th ed. 1974).  
Dr. Herring found that transient alteration of vision in both 
eyes simultaneously was not due to eye disease but was due to 
central nervous system disturbance, and that it was possible 
that this was a form of ophthalmic migraine.  In a March 2002 
statement, Dr. Herring stated that the veteran had episodic 
metamorphopsia.  The veteran said that this had been 
attributed to the use of psychiatric drugs, and Dr. Herring 
stated that this also was not inconsistent with a history of 
ophthalmic migraine.

In a November 2002 statement, Gene Tolomeo, MD, reported on a 
neurologic evaluation of the veteran for visual problems and 
headaches.  During that evaluation, the veteran reported that 
he had had intermittent visual graying for years, and he 
believed that it started in his early 20's while in the army.  
He described his headache symptoms.  Dr. Tolomeo's statement 
concluded with an impression that the veteran's history was 
consistent with migraine with aura.

In an April 2004 statement, Dr. Herring addressed complaints 
of metamorphopsia.  In that statement he opined that there 
was no ocular basis for the veteran's headaches and no neuro-
ophthalmological sign to suggest central nervous system 
disease; and that it was possible that these were migraine 
phenomenon without headache.

When reviewed in concert with previous evidence of record, 
the new medical evidence with respect to a diagnosis of a 
current migraine disorder does relate to an unestablished 
fact, diagnosis of a current disorder, which is necessary to 
substantiate the veteran's claim for service connection.  
Further, the additional evidence is not cumulative, and does 
raise a reasonable possibility of substantiating the 
veteran's claim in so far as there is now evidence of a 
current disorder consistent with migraine.  Previously at the 
time of the June 1994 Board decision, the veteran's claim for 
service connection for disability manifested by dizzy spells 
and headaches was denied on the basis that there was no 
evidence of  such a current disorder.  Thus, as discussed in 
the conclusion below, new and material evidence has been 
presented with respect to this claim.

Respiratory Disability, Residuals of Upper Respiratory 
Infections

With respect to the claimed respiratory disability, residuals 
of upper respiratory infections, the additional records 
include the following evidence which is both new and 
material.  

An April 2001 statement from Winston Hamilton, MD, indicates 
the veteran has been followed since 1979 when he was seen 
with injuries suffered partly from a car accident and also 
resulting from the war that he was engaged in.  At that time 
he was noted to have some pulmonary problems, and also 
evidence of anxiety and panic attacks which was felt to be 
related to his service in the armed forces.  The veteran had 
been treated over the years for these problems, but recently 
his pulmonary condition had worsened, and he was referred to 
a pulmonologist for evaluation of his lung condition.  It was 
clear that some of the veteran's problems which date back to 
1992 are possibly Army related symptoms for which he was 
treated at the army base hospital in Maryland in 1992.  The 
doctor said it is difficult to determine how much of his 
problem is service related in as much as the veteran in the 
past has been a moderate smoker, but certainly he has had 
some evidence of pulmonary disease secondary to his work.

When reviewed in concert with previous evidence of record, 
the new medical evidence of an assessment suggesting a nexus 
between respiratory disability and service, does relate to an 
unestablished fact which is necessary to substantiate the 
veteran's claim for service connection.  Further, the 
additional evidence including that assessment, is not 
cumulative, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, as 
discussed in the conclusion below, new and material evidence 
has been presented with respect to this claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claims of entitlement to 
service connection for both claimed disabilities are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for disability 
manifested by dizzy spells and headaches; the appeal is 
granted to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for respiratory 
disability, residuals of upper respiratory infections; the 
appeal is granted to that extent.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for disability manifested by dizzy spells and 
headaches, a remand of the underlying service connection 
claim is necessary to accord the RO an opportunity to 
adjudicate this issue on a de novo basis.  

The veteran also is seeking service connection for 
respiratory disability, residuals of upper respiratory 
infections.  The RO has denied this claim on the merits.  The 
Board has reviewed the claims file, and determined that prior 
to its adjudication of the veteran's claim on the merits, 
additional development is necessary.  

As indicated in the decision above, the record shows that 
there are current diagnoses with respect to the veteran's 
claims of entitlement to service connection for (1) 
disability manifested by dizzy spells and headaches, and (2) 
respiratory disability.  The veteran has been diagnosed as 
having a migraine disorder and chronic obstructive pulmonary 
disease.  In an April 2001 statement, Dr. Hamilton provided 
an opinion indicating that the veteran's pulmonary problems 
are possibly Army related symptoms.  

After obtaining any relevant medical records which are not of 
record, a contemporaneous and thorough VA examination and 
medical opinion would assist in clarifying the nature and 
etiology of the appellant's claimed (1) disability manifested 
by dizzy spells and headaches and (2) respiratory disability.  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of these claims under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran also is claiming entitlement to service 
connection for schizophrenia.  He was diagnosed with severe 
undifferentiated schizophrenic disorder during a November 
1996 VA examination, which is the most recent VA examination 
addressing this matter.  However, the report of that 
examination does not contain an opinion as to whether there 
is a nexus between that psychiatric disability and service.  
Further, the clinical record contained in the claims file 
does not show evidence of a psychiatric disability during 
service or for many years afterwards.  

The record presents only one medical opinion regarding the 
etiology of the veteran's schizophrenia.  In July 2003, 
Jonathan Mangold, PhD, provided an opinion that 
notwithstanding the fact that the veteran avoided or perhaps 
evaded treatment for nearly twenty-six years, that it was 
likely as not that the veteran developed schizophrenia to a 
degree of at least 10 percent within a year of discharge.  
See 38 C.F.R. § 3.307, 3.309.  Subsequently there are 
additional VA medical records added to the claims file 
showing treatment for the veteran's psychiatric condition.

The veteran also is seeking service connection for a vision 
disorder.  There is evidence of a current vision disorder, as 
reflected in a March 2002 statement from Dr. Herring.  In 
that statement, Dr. Herring noted that the veteran had had 
three routine examinations with 20/20 corrected vision in 
each eye and no demonstrable abnormality on examination of 
the eyes, but the veteran did have episodic metamorphopsia.  
The veteran said this had been in the past attributed to the 
use of psychiatric drugs.  In that statement, Dr. Herring 
provided an opinion indicating that the veteran's episodic 
metamorphopsia was not inconsistent with a history of 
ophthalmic migraine.  

In a November 2002 statement, Dr. Tolomeo noted that he had 
evaluated the veteran for his visual problems and headaches.  
He noted that the veteran had had intermittent visual graying 
for years, which the veteran believed started in his early 
20's while in the Army.  Dr. Tolomeo concluded with an 
impression that the veteran's history was consistent with 
migraine with aura.  

In an April 2004 statement, Dr. Herring noted the veteran's 
complaints of metamorphopsia, and noted that it had been 
attributed to psychiatric drugs.  Dr. Herring noted that 
there was no ocular basis for the vision problems and 
concluded his statement with an opinion that it was possible 
that these were migraine phenomenon without headache.

The discussion above provides some evidence that the 
veteran's claimed vision disorder of metamorphopsia is 
related to his migraine or to psychiatric drugs.  The Court 
has held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, since there 
is evidence of a nexus with migraine and/or psychiatric 
drugs, the issue of service connection for a vision disorder 
is inextricably intertwined with the issues of service 
connection for (1) disability manifested by dizzy spells and 
headaches and (2) schizophrenia.
In view of the foregoing, the Board finds that after 
obtaining any additional records, that a contemporaneous and 
thorough VA examination should be conducted to determine the 
current nature, severity, and etiology of the veteran's 
psychiatric disability and vision disorder.  See Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO must send the veteran a VCAA 
letter and request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  

2.  The RO should ask the veteran to 
identify or submit any additional 
pertinent medical evidence in support of 
his claim regarding his claimed 
disabilities of (1) disability manifested 
by dizzy spells and headaches, (2) 
respiratory disability, residuals of 
upper respiratory infections, (3) 
schizophrenia, and (4) a vision disorder.     
Based on his response, the RO should 
attempt to procure copies of all relevant 
medical records which have not previously 
been obtained from any identified 
treatment sources. 

3.  The RO should arrange for the 
following VA examinations.  In conducting 
each examination, all studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The respective examiners should review 
the claims folder in conjunction with 
their examination, and this fact should 
be so indicated in the examination 
reports.  

A.  An appropriate VA examination to 
determine the nature and etiology of any 
disability manifested by dizzy spells and 
headaches, including migraine, and vision 
disorder manifested by  metamorphopsia, 
which the veteran may have.  After 
reviewing the available medical records 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following questions: (1) 
If a chronic disability manifested by 
dizzy spells and headaches is diagnosed, 
and based upon an assessment of the 
entire record, is it at least as likely 
as not (probability of 50 percent or 
better) that such disorder is the result 
of disease or injury in service?  (2) If 
a chronic vision disorder including 
metamorphopsia is diagnosed, and based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of 
disease or injury in service?  (3) If a 
chronic metamorphopsia disorder is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is 
etiologically related to his migraine or 
to use of psychiatric drugs?  In 
addressing this question, the examiner 
should consider and discuss the November 
2002 medical statement and opinion by Dr. 
Tolomeo, and set forth reasons for either 
agreeing or disagreeing with that 
physician's statement.

B.  An appropriate VA examination to 
determine the nature and etiology of any 
respiratory disability he may have.  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following:  
If a chronic respiratory disorder is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of disease or injury in service?  
In addressing this question, the examiner 
should consider and discuss the April 
2001 medical statement and opinion from 
Dr. Hamilton, and set forth reasons for 
either agreeing or disagreeing with that 
physician's statements.

C.  A VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability the veteran may 
have.  After reviewing the available 
medical records and examining the 
appellant, the examiner should render 
comments specifically addressing the 
following:  If a chronic psychiatric 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service?  In addressing this question, 
the examiner should consider and discuss 
the July 2003 medical statement and 
opinion from Dr. Mangold, and set forth 
reasons for either agreeing or 
disagreeing with that physician's 
statements.

For each examination, the rationale for 
any opinion expressed should be included 
in the respective examination reports.  
If the examiner determines that it is not 
feasible to respond to any of the above 
inquiries, the examiner should explain 
why it is not feasible to respond.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim regarding 
disability manifested by dizzy spells and 
headaches, and readjudicate the other 
issues on appeal.  If a determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



